Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on May 3, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “position-and” on lines 13-14 of claim 1 render the claims indefinite because it is unclear why there is a hyphen between “position” and “and”.  Recitations such as “detects a vehicle inclination of the motor vehicle that the motor vehicle is inclined” on lines 15-16 of claim 1 render the claims indefinite because they are grammatically awkward.  Recitations such as “disengages the coupling device when the static intermediate position lies within a predefined width of the motor vehicle door opening” on lines 17-18 of claim 1 render the claims indefinite because it is unclear how the control unit can disengage the coupling device when the door leaf is in the intermediate position when lines 11-12 of claim 1 require the control unit to control the coupling device to hold the door leaf in the static intermediate position.  How can the control unit hold the coupling device in the engaged position to hold the door leaf in the static intermediate position and disengage the coupling device to release the door leaf from the static intermediate position simultaneously?  Recitations such as “all intermediate positions of the door leaf” on line 3 of claim 5 render the claims indefinite because it is unclear what the intermediate positions are intermediate with respect to.

	Due to the indefinite issues in the claim language, as set forth above, a rejection based on the prior art of record cannot be applied at this time.

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive because they are not supported by the claim language.
	It appears that the applicant’s invention will only release the coupling device when the vehicle is inclined and when the intermediate position is within a certain distance with respect to the door jamb, i.e., the door leaf is not open enough to enable ingress and egress through the door opening.  It is suggested the applicant amend the claims to recite the above concepts in order the place the case into a better condition for allowance.  The applicant is reminded to be aware of new matter issues.

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634